DETAILED ACTION
This Notice of Allowance is in response to the Application filed June 8, 2020.
REASONS FOR ALLOWANCE
2.	Claims 1-5, 7-8, and 10-13 are allowable over the references of record for at least the following reasons:
	Claim 1:  setting a lower limit value of an engine rotation speed according to a factor of drop in the cooling water temperature . . .
	the lower limit value of the engine rotation speed is set at maintaining-state lower limit rotation speed lower than the temperature raising-state lower limit rotation speed when the cooling water temperature drops below a second threshold value higher than the first threshold value and lower than the third threshold value.
	Claim 12: a lower limit value setting unit that sets a lower limit value of an engine rotation speed according to a factor of drop in the cooling water temperature, wherein the lower limit value setting unit . . .
	sets the lower limit value of the engine rotation speed at a maintaining-state lower limit rotation speed lower than the temperature raising-state lower limit rotation speed when the cooling water temperature drops below a second threshold value higher than the first threshold value and lower than the third threshold value.  
	The closest prior art is the Japanese reference.  The Japanese reference fails to disclose all of the features of the amended independent claims.  In particular, the Japanese reference and all other located references fails to disclose or suggest setting a lower limit value of an engine rotation speed according to a factor of drop in the cooling water temperature where the lower limit value of the engine rotation speed is set at maintaining-state lower limit rotation speed lower than the temperature raising-state lower limit rotation speed when the cooling water temperature drops below a second threshold value higher than the first threshold value and lower than the third threshold value.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747